DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 7/10/2020.
Claims 10, 12, 17-18, 20, 33 and 39 have been amended.
Claims 13, 19, 21-32 and 34-38 have been cancelled.
Claims 1-12, 14-18, 20, 33, 39 have been examined and rejected.

Allowable Subject Matter
Claims 7-9, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 11, the originally filed specification fails to describe the limitation: “…a mode for performing a selection according to a mapping relationship established between the downlink status measurement value of the terminal and the reference information…”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites in part: “…a mode for performing a selection according to a mapping relationship established between the downlink status measurement value of the terminal and the reference information…”. It is not clear what kind of status measurement value of the terminal is measured. Hence the metes and bounds of these claims cannot be properly determined.

Claim 12 recites in part: “…the preset reference information type comprises at least one of seven reference information types, … preset reference information type comprises at least two reference information types, ...  “. Here it is not clear whether the claim requires “at least one reference information types” or whether it requires “at least two reference information types”, making this claim unclear, confusing and hence indefinite. For the sake of comparison with prior art, this claim will be interpreted to mean: “at least one reference information types”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 10, 12, 14-15, 20, 33 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vrzic (US20120039290A1).
Regarding Claim 1, Vrzic discloses a data transmission method, comprising: 
selecting, by a terminal, reference information from a reference information set corresponding to a preset reference information type (Examiners Note: Using BRI consistent with the specification FIG. 1 description, the limitation “reference information” has been interpreted to mean “resource”; and the limitation see FIG. 7, para 45 illustrating 7 resource blocks for pilot and data/i.e. representing a resource pool… at para 54-55, the mobile terminal may randomly select from RBs 70; and at para 79, users may be assigned one of the random access signaling IDs (e.g., channel sequences or location) … a resource request may use the same sequence or channel configurations… A user may be assigned signaling IDs to identify a resource request... the sequence may be scrambled by resource request ID to identify as resource request/i.e. representing a preset reference information type. The assigned sequence, location, or scrambling may be a unique identifier for a user's resource request); 
obtaining a first target data packet according to the selected reference information and a data packet to be transmitted; and sending the first target data packet to a base station (Examiners Note: Using BRI consistent with the specification, the limitation “first target data packet” has been interpreted to mean “data packet to be transmitted”. Based on this interpretation, see para 70, Once a mobile terminal accesses the system, the mobile terminal may request resources on the UL to transmit information to the base station. The mobile terminal may be provided with several options for performing the UL resource request/i.e. representing the option to scramble a sequence based on unique signaling ID for user’s resource request (para 79) for uplink transmission of data).

Regarding Claim 2, Vrzic discloses the data transmission method of claim 1, wherein before selecting, by the terminal, the reference information from the reference information set corresponding to the preset reference information type, the method further comprises: receiving, by the terminal, scheduling information sent by the base station and containing a first resource identification, wherein the scheduling information is used for indicating the terminal to send the data packet to be transmitted, and the first resource identification is used for identifying a resource occupied by the terminal in a case of sending the first target data packet (see FIG. 5, 34, The base station 16 may use channel quality indicators ("CQIs") associated with the mobile terminals 20 to schedule the data for transmission as well as select appropriate coding and modulation for transmitting the scheduled data. The CQIs may be obtained directly from the mobile terminals 20 or may be determined at the base station 16 using information provided by the mobile terminals).  

Regarding Claim 4, Vrzic discloses the data transmission method of claim 1, wherein the data packet to be transmitted is a data packet sent to the base station for a first time, or the data packet to be transmitted is a data packet resent (see para 70, Once a mobile terminal accesses the system, the mobile terminal may request resources on the UL to transmit information to the base station. The mobile terminal may be provided with several options for performing the UL resource request/i.e. representing the option to scramble a sequence based on unique signaling ID for user’s resource request (para 79) for uplink transmission of data).
 
Regarding Claim 5, Vrzic discloses the data transmission method of claim 1, wherein selecting, by the terminal, the reference information from the reference information set corresponding to the preset reference information type comprises: selecting, by the terminal in a preset selection mode, the reference information from the reference information set corresponding to the preset reference information type (Examiners Note: Using BRI consistent with the specification, the limitation “preset selection mode” has been interpreted to mean “a mode for performing a resource selection according to a terminal identification”. Based on this interpretation, see FIG. 7, para 45 illustrating 7 resource blocks for pilot and data/i.e. representing a resource pool i.e. reference information/resource set… at para 54-55, the mobile terminal may randomly select from RBs 70; and at para 79, users may be assigned one of the random access signaling IDs (e.g., channel sequences or location) … a resource request may use the same sequence or channel configurations… A user may be assigned signaling IDs to identify a resource request ... the sequence may be scrambled by resource request ID/i.e. representing a preset selection mode, to identify as resource request. The assigned sequence, location, or scrambling may be a unique identifier for a user's resource request).

Regarding Claim 10, Vrzic discloses the data transmission method of claim 5, wherein the preset selection mode comprises one of: Examiners Note: Using BRI consistent with the specification, the limitation “preset selection mode” has been interpreted to mean “a mode for performing a resource selection according to a terminal identification”. Based on this interpretation, see para 45, FIG. 7 illustrating 7 resource blocks for pilot and data/i.e. representing a resource pool i.e. reference information/resource set… at para 54-55, the mobile terminal may randomly select from RBs 70; and at para 79, users may be assigned one of the random access signaling IDs (e.g., channel sequences or location) … a resource request may use the same sequence or channel configurations… A user may be assigned signaling IDs to identify a resource request ... the sequence may be scrambled by resource request ID/i.e. representing a preset selection mode, to identify as resource request. The assigned sequence, location, or scrambling may be a unique identifier for a user's resource request), 

Regarding Claim 12, Vrzic discloses the data transmission method of claim 1, wherein the preset reference information type comprises at least one of seven reference information types, and the seven reference information types comprise (see para 79, users may be assigned one of the random access signaling IDs (e.g., channel sequences or location) … a resource request may use the same sequence or channel configurations… A user may be assigned signaling IDs to identify a resource request ... the sequence may be scrambled by resource request ID/i.e. representing a preset selection mode, to identify as resource request. The assigned sequence, location, or scrambling may be a unique identifier for a user's resource request),  

Regarding Claim 14, Vrzic discloses a data transmission method, comprising: 
receiving, by a base station, a first target data packet sent by a terminal (Examiners Note: Using BRI consistent with the specification, the limitation “first target data packet” has been interpreted to mean “data packet to be transmitted”. Based on this interpretation, see para 70, Once a mobile terminal accesses the system, the mobile terminal may request resources on the UL to transmit information to the base station. The mobile terminal may be provided with several options for performing the UL resource request/i.e. representing the option to scramble a sequence based on unique signaling ID for user’s resource request (para 79) for uplink transmission of data), 
wherein the first target data packet is obtained by the terminal according to reference information and a data packet to be transmitted, and the reference information is selected by the terminal from a reference information set corresponding to a preset reference information type (Examiners Note: Using BRI consistent with the specification FIG. 1 description, the limitation “reference information” has been interpreted to mean “resource”; and the limitation “reference information set” to mean “resource pool or resource blocks for pilot and data”; and the limitation “preset reference information type” to mean “a scrambling sequence based on unique signaling ID for users resource request”, the entire limitation has been interpreted to mean “assigning a unique resource to a UE using its signaling ID and scrambling this unique identifier for user resource request”. Based on this interpretation, see FIG. 7, para 45 illustrating 7 resource blocks for pilot and data/i.e. representing a resource pool… at para 54-55, the mobile terminal may randomly select from RBs 70; and at para 79, users may be assigned one of the random access signaling IDs (e.g., channel sequences or location) … a resource request may use the same sequence or channel configurations… A user may be assigned signaling IDs to identify a resource request... the sequence may be scrambled by resource request ID to identify as resource request/i.e. representing a preset reference information type. The assigned sequence, location, or scrambling may be a unique identifier for a user's resource request).

Regarding Claim 15, Vrzic discloses the data transmission method of claim 14, wherein before receiving, by the base station, the first target data packet sent by the terminal, the method further comprises: sending, by the base station, scheduling information containing a first resource identification to the terminal, wherein the scheduling information is used for indicating the terminal to send the data packet to be transmitted, and the first resource identification is used for identifying a resource occupied by the terminal in a case of sending the first target data packet (see FIG. 5, 34, The base station 16 may use channel quality indicators ("CQIs") associated with the mobile terminals 20 to schedule the data for transmission as well as select appropriate coding and modulation for transmitting the scheduled data. The CQIs may be obtained directly from the mobile terminals 20 or may be determined at the base station 16 using information provided by the mobile terminals).  

Regarding Claim 20, Vrzic discloses a terminal (see FIG. 3, a block diagram of an exemplary mobile terminal), comprising: a processor and a memory, wherein the processor is configured to execute a program stored in the memory (see para 24, FIG. 3, a CPU, a baseband processor 40, and at paragraphs 83-84, Any kind of computing system, or other apparatus adapted for carrying out the methods described herein, is suited to perform the functions described herein; also a mobile terminal will have memory with instructions) to implement the data transmission method of claim 1.   

Regarding Claim 33, Vrzic discloses a base station, comprising: a processor and a memory, wherein the processor is configured to execute a program stored in the memory to implement the data transmission method (see para 21, FIG. 2, a block diagram of an exemplary base station, a CPU, a baseband processor 28, and at paragraphs 83-84, Any kind of computing system, or other apparatus adapted for carrying out the methods described herein, is suited to perform the functions described herein; also a mobile terminal will have memory with instructions) of claim 14. 
 
Regarding Claim 39, Vrzic discloses a data transmission apparatus (see FIG. 3, a block diagram of an exemplary mobile terminal), comprising a memory and a processor, wherein the memory stores instructions executable by the processor, and the instructions, when executed by the processor (see para 24, FIG. 3, a CPU, a baseband processor 40, and at paragraphs 83-84, Any kind of computing system, or other apparatus adapted for carrying out the methods described herein, is suited to perform the functions described herein; also a mobile terminal will have memory with instructions), implement the method of claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic (US20120039290A1).
Regarding Claims 3, 16, Vrzic discloses the data transmission method of claim 2, wherein the data packet to be transmitted is a data packet corresponding to a message 3 in a process of the terminal accessing a network, and the scheduling information is scheduling information corresponding to the message 3 in the process of the terminal accessing the network (see para 54,  A UL random access ("RA") channel may be provided to enable the user to initially gain access to the system through one of several physical control structures. According to one embodiment, the UL random access channel is a designated resource. The UL random access channel may be a contention based channel for multiple mobile terminals to request access/bandwidth. A designated resource may be allocated for these access requests. The access request may be spread or repeated across the resources that are used exclusively for random access and bandwidth requests. The mobile station 20 may randomly select from one sequence and location if multiple possibilities are available).  
Vrzic discloses random access procedure using RACH, but does not disclose the details of using “Message 3” for the same. However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Vrzic, to specify random access details including “message 3” while performing random access.

Claims 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic (US20120039290A1) in view of Dai (WO2016070561A1).                 
Regarding Claims 6, 17, Vrzic does not disclose details regarding: after sending the first target data packet to the base station, the method further comprises: receiving first retransmission scheduling information sent by the base station and containing a second resource identification, wherein the first retransmission scheduling information is 
In the same field of endeavor, Dai discloses this limitation: see paras 147-148, after the transmitting node does not correctly receive the data sent by the target user equipment, it sends NACK information or retransmission scheduling information to the target user equipment, and the target user equipment repeatedly transmits the data on subframe n+k. When the auxiliary user equipment monitors the NACK information or retransmission scheduling, it knows that the base station has not received the data correctly; if the auxiliary user equipment correctly receives the data sent by the target user equipment, it will compare with subframe n+k… the data is transmitted in the manner indicated by the transmitting node. Wherein, the transmission mode specifically includes scrambling code identification, user ID, and data mapping mode. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Vrzic, so as to receive retransmission scheduling information sent by the base station and containing a resource identification as taught by Dai, to data transmission performance loss (see Dai, Abstract).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vrzic in view of Tang (US20190246376A1).
Regarding Claim 11, Vrzic discloses the data transmission method of claim 10, wherein the mode for performing the selection according to the terminal identification corresponding to the terminal comprises a mode for performing a selection according to a mapping relationship established between the terminal identification and the reference information (see para 45, FIG. 7); 
Vrzic does not disclose details regarding: the mode for performing the selection according to the downlink measurement value of the terminal comprises one of: 
In the same field of endeavor, Tang discloses this limitation: see paras 109-110, while using condition parameters of resource pools, a terminal device may determine a target resource pool in combination with at least one of a size of a data packet to be transmitted, a quality of service (QoS) of a data packet to be transmitted, a transmitting power for a data packet to be transmitted, and a downlink path loss (path loss) between the terminal device and a network device.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Vrzic, so that downlink resources are selected based on the downlink path loss measurement value and also based on the size of the data packet to be transmitted as taught by Tang, to reduce signaling overhead (see Tang, Background).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472